Title: From George Washington to Major General John Sullivan, 28 October 1779
From: Washington, George
To: Sullivan, John


        
          Dr
          Hd Qr W. Point 28 Octbr 1779
        
        Since my letter of yesterday, I have received an account (tho it does not come well authenticated) that the enemy had destroyed the forage at Middlebrook and were still in that quarter.
        I wish you to move towards them as light, and with as much expedition as possible. The Virginia division under Lord Stirling, and the Light Infantry under Genl Wayne with your own troops and the militia will give you a considerable body. I leave it intirely to yourself—to act either on the defensive or offensively according to circumstances. I am Dr Sr Yr
        
          G.W.
        
      